Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avrahami et al (US 2018/0247241).

With respect to claim 1, Avrahami et al. teach receiving a plurality of training data sets for a physical task performed by a set of human(s), with each training data set including: (i) a plurality of streams of sensor input respectively received from a plurality of sensors over a common period of time, with each stream of sensor input including a plurality of sensor input values ordered in time (Information associated with the user can be provided from multiple client services in parallel.), and (ii) an identification of a time of a first verification point instance corresponding to first intermediate event typically occurring within the performance of the physical task performed by human(s) (analyzes the information to identify a first pattern (work activity) and a second pattern(non-work activity)) (para [0104] and Fig. 3 and Fig. 4, ref label 401, 403 and 405); 	defining, by machine logic, a first  the first verification point definition including a plurality of parameter value ranges, with each parameter value range corresponding to a range of values in the stream of sensor input received from a sensor of the plurality of sensors that corresponds to an instance of the first verification point when the physical task is performed by a set of human(s) (para [0106] and [0107], identify series of triggers); 	monitoring, by a plurality of active sensors, an instance of the physical task as it is being performed by a set of human(s) to obtain a set of sensor stream parameter value(s) for each sensor of the plurality of active sensors (Fig. 4 ref label 407);
determining, by machine logic, an occurrence of a first instance of the first verification point based on the plurality of parameter ranges of the first verification point definition and the set of sensor stream parameter value(s) (Fig. 4 ref label 409 and 411); and 
responsive to the determination of the occurrence of the first instance of the first verification point, taking a responsive action (Fig. 4 ref label 413, 4179 and 419).  

With respect to claim 4, Avrahami et al. teach that the physical task relates to one of the following areas: cooking, equipment repair, equipment maintenance and/or product assembly (para [0030]).  

With respect to claim 6, Avrahami et al. teach that the plurality of active sensors include: at least one video camera and at least one microphone (para [0149]).
           Claim 7 is rejected as same reason as claim 1 above.
Claim 10 is rejected as same reason as claim 4 above.
Claim 12 is rejected as same reason as claim 6 above.
           Claim 13 is rejected as same reason as claim 1 above.
Claim 16 is rejected as same reason as claim 4 above.
Claim 18 is rejected as same reason as claim 6 above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 USC 103 as being unpatentable over Avrahami et al. (US 2018/0247241) in view of Nguyen et al. (US 2018/0129276).

With respect to claim 2, Avrahami et al. teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Avrahami et al. do not teach expressly that the responsive action is the playing of a predetermined video for the set of human(s) performing the instance of the physical task.  
Nguyen et al. teach wherein the plurality of active sensors include a plurality of video cameras positioned to provide 360 degree visual coverage of the instance of the physical task.   (para [0032] and [0300]). 
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use 360 degree camera for monitor and detect user activities in the method of Avrahami et al.
      	The suggestion/motivation for doing so would have been that to monitor activities in any direction.
Therefore, it would have been obvious to combine Nguyen et al.  with Avrahami et al.  to obtain the invention as specified in claim 2.


With respect to claim 5, Avrahami et al. teach all the limitations of claim 1 as applied above from which claim 5 respectively depend.
Avrahami et al. do not teach expressly that the responsive action is the playing of a predetermined video for the set of human(s) performing the instance of the physical task.    
In Fig. 4 ref label 413 of Avrahami et al. teach providing direction to focused activity and Nguyen et al. teach video can be used for guidance of 	the user or training (e.g., beforehand) of the user regarding the assembly procedure of the product (para [0127]).
,
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to play video for the set of human(s) performing the instance of the physical task in the method of Avrahami et al.
      	The suggestion/motivation for doing so would have been that to enhance human activities.
Therefore, it would have been obvious to combine Nguyen et al.  with Avrahami et al.  to obtain the invention as specified in claim 5.

Claim 8 is rejected as same reason as claim 2 above.
Claim 10 is rejected as same reason as claim 5 above.
Claim 14 is rejected as same reason as claim 2 above.
           Claim 17 is rejected as same reason as claim 5 above.

Claims 3, 9 and 15 are rejected under 35 USC 103 as being unpatentable over Avrahami et al. (US 2018/0247241) in view of Do et al. (US 2020/0404093).

With respect to claim 3, Avrahami et al. teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Avrahami et al. do not teach expressly that prior to the receiving of the receiving a plurality of training data sets and for each given training data set of the plurality of training data sets, identifying, by a human supervisor, the time of the first verification point instance.  
Do et al. teach that setting predefined criteria for monitoring supervised user , by a human supervisor, the time of the first verification point instance (para [0046]). 
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to setting predefined criteria for in the method of Avrahami et al.
      	The suggestion/motivation for doing so would have been that to make informed decisions on whether to intervene in a supervised user's activities.
Therefore, it would have been obvious to combine Do et al.  with Avrahami et al. to obtain the invention as specified in claim 3.

Claim 9 is rejected as same reason as claim 3 above.
Claim 15 is rejected as same reason as claim 3 above.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663